Consent of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders of Hatteras Alternative Mutual Funds Trust: We consent to the use of our report dated March 1, 2011, incorporated by reference herein, for Hatteras Alpha Hedged Strategies Fund and Hatteras Beta Hedged Strategies Fund, each a series of the Hatteras Alternative Mutual Funds Trust, and to the references to our Firm under the headings “Financial Highlights” in the Prospectuses, where applicable, and “Independent Registered Public Accounting Firm” in the Statement of Additional Information. /s/ KPMG LLP Milwaukee, WI April 29, 2011
